Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 8 April 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de,Destouches, Charles-René-Dominique Sochet


                        
                            Sir,
                            Hd Qrs New Windsor Apl 8th 1781.
                        
                        Major Talmadge an Officer of great merit who will have the honor of delivering this letter, will inform your
                            Excellencys minutely of the State of the Enemys Refugee Post on Loyds Neck (Long Island) and will suggest the
                            practicability of cutting off this Corps, and destroying the Enemys Shipping in the Sound, while the British fleet is
                            absent. This would be a very desireable event on every account, but particularly as it would, in a great measure, destroy
                            the dangerous intercourse between the Enemy on Long Island, and the disaffected on the Main; and would, moreover,
                            effectually destroy a conspiracy which is forming, & which we have reason to believe, is getting to a disagreeable
                            height.
                        Should it be thought advisable (on Major Talmadges representation, who is well acquainted with the situation
                            & Circumstances) to make the attempt with a Naval & Land force—I need not mention how much of the success
                            would depend on Secrecy & Surprize.
                        I submit the whole to your Excellencies consideration; without a wish, that the enterprize should be
                            undertaken (however advantageous it might be) unless the prospect of Success, should more than counter ballance the risk
                            which will be run. Major Talmadge would be able to point out the necessary Guides; and would be happy in rendering any
                            personal Service if the plan should be adopted. I have the honor to be with great esteem & attachmt Yr
                            Excellencies—Most Obedt & Hble Sert
                        

                        
                             Go: Washington
                        
                    